Exhibit 10.17

EXECUTION VERSION

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of January 30, 2012
made by each of the undersigned (each, a “Party” and, together with any entity
that becomes a party to this Agreement pursuant to Section 9 hereof, the
“Parties”) and Wilmington Trust, National Association, as collateral agent (in
such capacity, together with any successor collateral agent, the “Collateral
Agent”), for the benefit of the Senior Creditors (as defined below). Unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Loan Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running
Managers, and Wilmington Trust, National Association, as administrative agent
(together with any successor administrative agent, the “Administrative Agent”),
have entered into a Second Lien Loan Agreement, dated as of January 30, 2012
providing for the making (or deemed making) and continuation of Loans to the
Borrower, all as contemplated therein (with the Lenders, the Administrative
Agent and the Collateral Agent being herein called the “Secured Creditors”) (as
used herein, the term “Loan Agreement” means the Second Lien Loan Agreement
described above in this paragraph, as the same may be amended, restated,
modified, supplemented, extended, renewed, refinanced, replaced, or refunded
from time to time, and including any agreement extending the maturity of, or
refinancing or restructuring (including, but not limited to, the inclusion of
additional borrowers or guarantors thereunder or any increase in the amount
borrowed) all or any portion of, the indebtedness under such agreement or any
successor agreement, whether or not with the same agent, trustee,
representative, lenders or holders; provided that, with respect to any
subsequent agreement providing for the refinancing or replacement of
indebtedness under the Loan Agreement, such agreement shall only be treated as,
or as part of, the Loan Agreement hereunder if (i) either (A) all obligations
under the Loan Agreement being refinanced or replaced shall be paid in full at
the time of such refinancing or replacement or (B) the Required Lenders shall
have consented in writing to the refinancing or replacement indebtedness being
treated as indebtedness pursuant to the Loan Agreement, and (ii) a notice to the
effect that the refinancing or replacement indebtedness shall be treated as
issued under the Loan Agreement shall be delivered by the Borrower to the
Collateral Agent);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations (as defined in the Subsidiaries Guaranty);

WHEREAS, it is a condition precedent to the extensions of credit under the Loan
Agreement that this Agreement be executed and delivered by the original Parties
hereto;

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Loan Agreement; and



--------------------------------------------------------------------------------

WHEREAS, each of the original Parties desires to execute this Agreement to
satisfy the conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Collateral Agent
(for the benefit of the Senior Creditors) hereby agree as follows:

1. The Subordinated Debt (as defined in Section 7 hereof) and all payments of
principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject and subordinate in right of payment to the prior payment
in full, in cash, of all Senior Indebtedness to the extent, and in the manner,
set forth herein. The foregoing shall apply notwithstanding the availability of
collateral to the Senior Creditors or the holders of Subordinated Debt or the
actual date and time of execution, delivery, recordation, filing or perfection
of any security interests granted with respect to the Senior Indebtedness or the
Subordinated Debt, or the lien or priority of payment thereof, and in any
instance wherein the Senior Indebtedness or any claim for the Senior
Indebtedness (as defined in Section 7 hereof) is subordinated, avoided or
disallowed, in whole or in part, under the Bankruptcy Code or other applicable
federal, foreign, state or local law. In the event of a proceeding, whether
voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal, foreign, state or local law (each, a
“Bankruptcy Proceeding”), the Senior Indebtedness shall include all interest
accrued on the Senior Indebtedness, in accordance with and at the rates
specified in the Senior Indebtedness, both for periods before and for periods
after the commencement of any of such proceedings, even if the claim for such
interest is not allowed pursuant to the Bankruptcy Code or other applicable law.

2. Each Party (as a lender of any Subordinated Debt) hereby agrees that until
the Senior Indebtedness Termination Date shall have occurred:

(a) Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 7 hereof), which consent may be withheld
or conditioned in the Required Senior Creditors’ sole discretion, commence, or
join or participate in, any Enforcement Action (as defined in Section 7 hereof).

(b) In the event that (i) all or any portion of any Senior Indebtedness
remaining unpaid after it becomes due (whether at stated maturity, by
acceleration or otherwise), (ii) any Event of Default under the Loan Agreement
or any event of default under, and as defined in, any other Senior Indebtedness
(or the documentation governing the same), then exists or would result from such
payment on the Subordinated Debt (including, without limitation, pursuant to
Section 11.09 of the Loan Agreement), (iii) such Party receives any payment or
prepayment of principal, interest or any other amount, in whole or in part, of
(or with respect to) the Subordinated Debt in violation of the terms of the Loan
Agreement or any other Senior Indebtedness (or the documentation governing the
same) or (iv) any distribution, division or application, partial or complete,
voluntary or involuntary, by operation of law or otherwise, is made of all or
any part of the property, assets or business of the Borrower or any of its
Subsidiaries or the proceeds thereof, in whatever form, to any creditor or
creditors of the



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries or to any holder of indebtedness of the
Borrower or any of its Subsidiaries or by reason of any liquidation, dissolution
or other winding up of the Borrower, any of its Subsidiaries or their respective
businesses, or of any receivership or custodianship for the Borrower or any of
its Subsidiaries or of all or substantially all of their respective property, or
of any insolvency or bankruptcy proceedings or assignment for the benefit of
creditors or any proceeding by or against the Borrower or any of its
Subsidiaries for any relief under any bankruptcy, reorganization or insolvency
law or laws, federal, foreign, state or local, or any law, federal, foreign,
state or local relating to the relief of debtors, readjustment of indebtedness,
reorganization, composition or extension, then, and in any such event, any
payment or distribution of any kind or character, whether in cash, property or
securities, which shall be payable or deliverable with respect to any or all of
the Subordinated Debt or which has been received by any Party shall be held in
trust by such Party for the benefit of the Senior Creditors and shall forthwith
be paid or delivered directly to the Senior Creditors for application to the
payment of the Senior Indebtedness (after giving effect to the relative
priorities of such Senior Indebtedness) to the extent necessary to make payment
in full in cash of all sums due under the Senior Indebtedness remaining unpaid
after giving effect to any concurrent payment or distribution to the Senior
Creditors. In any such event, the Senior Creditors may, but shall not be
obligated to, demand, claim and collect any such payment or distribution that
would, but for these subordination provisions, be payable or deliverable with
respect to the Subordinated Debt. In the event of the occurrence of any event
referred to in subclauses (i), (ii), (iii) or (iv) of the second preceding
sentence of this clause (b) and until the Senior Indebtedness Termination Date
shall have occurred and all of the obligations of the Borrower or any of its
Subsidiaries to the Senior Creditors have been performed in full, no payment of
any kind or character (whether in cash, property, securities or otherwise) shall
be made to or accepted by any Party in respect of the Subordinated Debt.
Notwithstanding anything to the contrary contained above, if one or more of the
events referred to in subclauses (i) through (iv) of the first sentence of this
clause (b) is in existence, the Required Senior Creditors may agree in writing
that payments may be made with respect to the Subordinated Debt which would
otherwise be prohibited pursuant to the provisions contained above, provided
that any such waiver shall be specifically limited to the respective payment or
payments which the Required Senior Creditors agree may be so paid to any Party
in respect of the Subordinated Debt.

(c) If such Party shall acquire by indemnification, subrogation or otherwise,
any lien, estate, right or other interest in any of the assets or properties of
the Borrower or any of its Subsidiaries, that lien, estate, right or other
interest shall be subordinate in right of payment to the Senior Indebtedness and
the lien of the Senior Indebtedness as provided herein, and such Party hereby
waives any and all rights it may acquire by subrogation or otherwise to any lien
of the Senior Indebtedness or any portion thereof until such time as the Senior
Indebtedness Termination Date shall have occurred.

(d) Such Party shall not pledge, assign, hypothecate, transfer, convey or sell
any Subordinated Debt or any interest in any Subordinated Debt to any entity
(other than under the relevant Security Documents (as hereinafter defined) or in
accordance with the relevant requirements of the Loan Agreement to a Credit
Party which is a Party hereto) without the prior written consent of the
Administrative Agent (with the prior written consent of the Required Senior
Creditors).



--------------------------------------------------------------------------------

(e) After request by the Administrative Agent or the Required Senior Creditors,
such Party shall within ten (10) days furnish the Senior Creditors with a
statement, duly acknowledged and certified setting forth the original principal
amount of the notes evidencing the indebtedness of the Subordinated Debt, the
unpaid principal balance, all accrued interest but unpaid interest and any other
sums due and owing thereunder, the rate of interest, the monthly payments and
that, to the best knowledge of such Party, there exists no defaults under the
Subordinated Debt, or if any such defaults exist, specifying the defaults and
the nature thereof.

(f) In any case commenced by or against the Borrower or any of its Subsidiaries
under the Bankruptcy Code or any similar federal, foreign, state or local
statute (a “Reorganization Proceeding”), to the extent permitted by applicable
law, the Required Senior Creditors shall have the exclusive right to exercise
any voting rights in respect of the claims of such Party against the Borrower or
any of its Subsidiaries.

(g) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by the Borrower, any other Credit Party
or any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Borrower, any other Credit Party or such
other Persons), the subordination provisions set forth herein shall continue to
be effective or be reinstated, as the case may be, all as though such payment
had not been made.

(h) Such Party shall not object to the entry of any order or orders approving
any cash collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.

(i) Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.

(j) Notwithstanding anything herein to the contrary, if any amount otherwise
required to be held for or paid to the Senior Creditors is required to be held
for or paid to any other Senior Creditors (as defined in the Lee Intercompany
Subordination Agreement or the Pulitzer Intercompany Subordination Agreement, as
applicable) pursuant to the Lee Intercompany Subordination Agreement or the
Pulitzer Intercompany Subordination Agreement, the terms of the Lee Intercompany
Subordination Agreement or the Pulitzer Intercompany Subordination Agreement, as
applicable, shall supersede the terms hereof and such amounts may be held for or
paid to such other Senior Creditors (as defined in the Lee Intercompany
Subordination Agreement or the Pulitzer Intercompany Subordination Agreement, as
applicable) pursuant to the Lee Intercompany Subordination Agreement or the
Pulitzer Intercompany Subordination Agreement, as applicable, without resulting
in any violation by such Party of this Agreement.

3. Each Party hereby represents, warrants and covenants as follows:



--------------------------------------------------------------------------------

(a) each Party will deliver a schedule setting forth all Intercompany Debt to
the Administrative Agent within 10 days after any request by the Administrative
Agent or the Required Senior Creditors (although any failure to deliver such a
supplement shall have no effect whatsoever on the subordination provisions
contained herein, which shall apply to all Subordinated Debt whether or not
listed on said schedule); and

(b) each Party will not lend, hold or permit to exist any Intercompany Debt owed
by it or to it (in accordance with the definition thereof contained herein)
unless each obligee or obligor, as the case may be, with respect to such
Intercompany Debt is (or concurrently with such extension becomes) a Party to
this Agreement.

4. Any payments made to, or received by, any Party in respect of any guaranty or
security in support of the Subordinated Debt shall be subject to the terms of
this Agreement and applied on the same basis as payments made directly by the
obligor under such Subordinated Debt. To the extent that the Borrower or any of
its Subsidiaries (other than the respective obligor or obligors which are
already Parties hereto) provides a guaranty or any security in support of any
Subordinated Debt, the Party which is the lender of the respective Subordinated
Debt will cause each such Person to become a Party hereto (if such Person is not
already a Party hereto) not later than the date of the execution and delivery of
the respective guarantee or security documentation, provided that any failure to
comply with the foregoing requirements of this Section will have no effect
whatsoever on the subordination provisions contained herein (which shall apply
to all payments received with respect to any guarantee or security for any
Subordinated Debt, whether or not the Person furnishing such guarantee or
security is a Party hereto).

5. Each Party hereby acknowledges and agrees that no payments will be accepted
by it in respect of the Subordinated Debt (unless promptly turned over to the
holders of Senior Indebtedness as contemplated by Section 2 above) to the extent
such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

6. In addition to the foregoing agreements, each Party hereby acknowledges and
agrees that, with respect to all Intercompany Debt (whether or not same
constitutes Subordinated Debt), that (x) such Intercompany Debt (and any
promissory notes or other instruments evidencing same) may be pledged, and
delivered for pledge, by the Borrower or any of its Subsidiaries pursuant to any
Security Document to which the Borrower or the respective such Subsidiary is, or
at any time in the future becomes, a party and (y) with respect to all
Intercompany Debt so pledged, the Collateral Agent shall be entitled to exercise
all rights and remedies with respect to such Intercompany Debt to the maximum
extent provided in the various Security Documents (in accordance with the terms
thereof and subject to the requirements of applicable law). Furthermore, with
respect to all Intercompany Debt at any time owed to any Credit Party, and
notwithstanding anything to the contrary contained in the terms of such
Intercompany Debt, each obligor (including any guarantor) and obligee with
respect to such Intercompany Debt hereby agrees, for the benefit of the holders
from time to time of the Senior Indebtedness, that the Administrative Agent or
the Collateral Agent may at any time, and from time to time, acting on its own
or at the request of the Required Senior Creditors, accelerate the maturity of
such Intercompany Debt if (x) any obligor (including any guarantor) of such
Intercompany Debt is subject to any Bankruptcy Proceeding or (y) any event of
default under the



--------------------------------------------------------------------------------

Loan Agreement shall have occurred and be continuing. Any such acceleration of
the maturity of any Intercompany Debt shall be made by written notice by the
Administrative Agent or Collateral Agent to the obligor on the respective
Intercompany Debt; provided that no such notice shall be required (and the
acceleration shall automatically occur) either upon the occurrence of a
Bankruptcy Proceeding with respect to the respective obligor (or any guarantor)
of the respective Intercompany Debt or upon (or following) any acceleration of
the maturity of any Loans pursuant to the Loan Agreement.

7. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

“Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Debt, any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of the Borrower or any
of its Subsidiaries to pay any amounts relating to any Subordinated Debt, the
exercising of any banker’s lien or rights of set-off or recoupment, the
institution of a Bankruptcy Proceeding against the Borrower or any of its
Subsidiaries, or the taking of any other enforcement action against any asset or
Property of the Borrower or its Subsidiaries.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereinafter incurred, owed by any Credit Party to the
Borrower or any Subsidiary of the Borrower.

“Lee Intercompany Subordination Agreement” shall mean the “Intercompany
Subordination Agreement” referred to and defined in the First Lien Credit
Agreement.

“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).

“Pulitzer Intercompany Subordination Agreement” shall mean each “Subordinated
Intercompany Note” referred to and defined in the Pulitzer Debt Agreement or the
documentation governing any Permitted Pulitzer Debt Refinancing Indebtedness.

“Required Senior Creditors” shall mean (i) the Required Lenders (or such other
Lenders (or number or percentage thereof) as shall be necessary under
Section 13.12(a) of the Loan Agreement) at all times prior to the Senior
Indebtedness Termination Date, and (ii) the holders of at least a majority of
the other outstanding Senior Indebtedness at all times after the Senior
Indebtedness Termination Date.

“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Secured Creditors.

“Senior Indebtedness” shall mean all Obligations (including Obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and



--------------------------------------------------------------------------------

liabilities (including, without limitation, indemnities, fees and interest
thereon) of each Credit Party (whether as obligor, guarantor or otherwise) to
the Secured Creditors, whether now existing or hereafter incurred under, arising
out of or in connection with each Credit Document to which it is at any time a
party (including, without limitation, all such obligations and liabilities of
each Credit Party under the Loan Agreement (if a party thereto) and under the
Subsidiaries Guaranty (if a party thereto) or under any other guarantee by it of
obligations pursuant to the Loan Agreement) and the due performance and
compliance by each Credit Party with the terms of each such Credit Document.

“Senior Indebtedness Termination Date” shall mean the first date after the
Effective Date upon which all Senior Indebtedness have been indefeasibly paid in
full in cash.

“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Intercompany Debt (including,
without limitation, pursuant to guarantees thereof or security therefor and
intercompany payables not evidenced by a note) at any time outstanding.

8. Each Party agrees to be fully bound by all terms and provisions contained in
this Agreement, both with respect to any Subordinated Debt (including any
guarantees thereof and security therefor) owed to it, and with respect to all
Subordinated Debt (including all guarantees thereof and security therefor) owing
by it.

9. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Loan Agreement or any other Senior
Indebtedness shall become a Party hereunder by executing a counterpart hereof
(or a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent) and delivering same to the Collateral Agent.

10. No failure or delay on the part of any party hereto or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

11. Each Party hereto acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Collateral Agent, the
Administrative Agent or the holders of Senior Indebtedness shall have the right
to obtain specific performance of the obligations of such defaulting Party,
injunctive relief or such other equitable relief as may be available.

12. Any notice to be given under this Agreement shall be in writing and shall be
sent in accordance with the provisions of the Loan Agreement.

13. In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Debt, the provisions of this Agreement shall
prevail.



--------------------------------------------------------------------------------

14. No Person other than the parties hereto, the Senior Creditors from time to
time and their successors and assigns as holders of the Senior Indebtedness and
the Subordinated Debt shall have any rights under this Agreement.

15. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

16. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if executed and
delivered by the Collateral Agent (with the written consent of the Required
Senior Creditors at such time).

17. In case any one or more of the provisions confined in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

18. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

(b) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York in each case which are located in the County
of New York, and, by execution and delivery of this Agreement, each Party hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Party hereby
further irrevocably waives any claim that any such court lacks personal
jurisdiction over such Party, and agrees not to plead or claim in any legal
action or proceeding with respect to this Agreement or any other Credit Document
to which such Party is a party brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over such Party. Each Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Party at its address set
forth opposite is signature below, such service to become effective 30 days
after such mailing. Each Party hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which such Party is a party that such service of process was in any
way invalid or ineffective. Nothing herein shall affect the right of any of the
Senior Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Party in any other
jurisdiction.

(c) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF



--------------------------------------------------------------------------------

VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b)
ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

19. This Agreement shall bind and inure to the benefit of the Administrative
Agent, the Collateral Agent, the other Senior Creditors and each Party and their
respective successors, permitted transferees and assigns.

*    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED By:   /s/ Carl G. Schmidt Name:   Carl G. Schmidt
Title:   Vice President, Chief Financial Officer and Treasurer

 

Address for Notices: St. Louis Post-Dispatch LLC

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

 

With copy to:   Lane & Waterman LLP  

220 N. Main St., Suite 600

Davenport, IA 52801

Attention: C. D. Waterman III

Telephone: 563-333-6608

Facsimile: 563-324-1616

Email: dwaterman@l-wlaw.com

[Signature page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

 

ST. LOUIS POST-DISPATCH LLC

 

By:   Pulitzer Inc., Managing Member

  By:   /s/ Carl G. Schmidt   Name:   Carl G. Schmidt   Title:   Treasurer

 

Address for Notices:

St. Louis Post-Dispatch LLC

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

 

With copy to:   Lane & Waterman LLP  

220 N. Main St., Suite 600

Davenport, IA 52801

Attention: C. D. Waterman III

Telephone: 563-333-6608

Facsimile: 563-324-1616

Email: dwaterman@l-wlaw.com

[Signature page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

 

PULITZER INC. By:   /s/ Carl G. Schmidt Name:   Carl G. Schmidt Title:  
Treasurer

 

Address for Notices:

Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

 

With copy to:   Lane & Waterman LLP  

220 N. Main St., Suite 600

Davenport, IA 52801

Attention: C. D. Waterman III

Telephone: 563-333-6608

Facsimile: 563-324-1616

Email: dwaterman@l-wlaw.com

[Signature page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

 

ACCUDATA, INC.

FLAGSTAFF PUBLISHING CO.

HANFORD SENTINEL INC.

INN PARTNERS, L.C.

JOURNAL-STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

KAUAI PUBLISHING CO.

LEE CONSOLIDATED HOLDINGS CO.

LEE PROCUREMENT SOLUTIONS CO.

LEE PUBLICATIONS, INC.

NAPA VALLEY PUBLISHING CO.

NIPC, INC.

NORTHERN LAKES PUBLISHING CO.

PANTAGRAPH PUBLISHING CO.

PULITZER MISSOURI NEWSPAPERS, INC.

PULITZER NEWSPAPERS, INC.

PULITZER TECHNOLOGIES, INC.

PULITZER UTAH NEWSPAPERS, INC.

SANTA MARIA TIMES, INC.

SIOUX CITY NEWSPAPERS, INC.

SOUTHWESTERN OREGON PUBLISHING CO.

STAR PUBLISHING COMPANY

YNEZ CORPORATION

 

By:   /s/ C. D. Waterman III Name:   C. D. Waterman III Title:   Secretary

[Signature page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

 

FAIRGROVE LLC By:  

ST. LOUIS POST-DISPATCH LLC,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary
NVPC LLC By:  

NAPA VALLEY PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary

STL DISTRIBUTION SERVICES LLC

SUBURBAN JOURNALS OF GREATER ST. LOUIS LLC

PULITZER NETWORK SYSTEMS LLC

By:   PULITZER INC., Managing Member   By:   /s/ C. D. Waterman III   Name:   C.
D. Waterman III   Title:   Secretary

HOMECHOICE, LLC

SHTP LLC

By:  

PULITZER NEWSPAPERS, INC.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary
SOPC LLC By:  

SOUTHWESTERN OREGON PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary

[Signature page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

 

NLPC LLC

By:

 

NORTHERN LAKES PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary

 

HSTAR LLC By:  

PANTAGRAPH PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary

 

Address for Notices:

c/o Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: dwaterman@l-wlaw.com

 

With copy to:   Lane & Waterman LLP  

220 N. Main St., Suite 600

Davenport, IA 52801

Attention: C. D. Waterman III

Telephone: 563-333-6608

Facsimile: 563-324-1616

Email: dwaterman@l-wlaw.com

[Signature page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Collateral Agent

By:   /s/ Joshua G. James  

Title: Joshua G. James

            Banking Officer

[Signature page to Intercompany Subordination Agreement]